In the
                             Court of Appeals
                     Second Appellate District of Texas
                              at Fort Worth
                                  No. 02-21-00287-CV

DEBORAH ANN WALTON, Appellant                 §   On Appeal from the 348th District Court

                                              §   of Tarrant County (348-317132-20)

V.                                            §   June 30, 2022

DONALD R. DELF, JR., Appellee                 §   Memorandum Opinion by Justice Walker

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was no error in the trial court’s judgment. It is ordered that the judgment of the trial

court is affirmed.

      It is further ordered that appellant Deborah Ann Walton shall bear the costs of

this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS



                                        By /s/ Brian Walker
                                           Justice Brian Walker